Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 1 of 31




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-00746-KMT

   JANE DOE,

               Plaintiff,

   v.

   BOARD OF EDUCATION OF THE PRIMERO REORGANIZED SCHOOL DISTRICT RE-2;
   WILLIAM NACCARATO, Individually, and in his Official Capacity as agent of the Primero
   Reorganized School District RE-2; TRISH SANCHEZ, Individually, and in her Official
   Capacity as agent of the Primero Reorganized School District RE-2; D.L., a minor; Z.L., a
   minor; and DEBRA VELASQUEZ,

               Defendants.


                    MOTION TO DISMISS CLAIMS AGAINST TRISH SANCHEZ1


           Defendant Trish Sanchez by and through her attorneys, Hall & Evans LLC, and pursuant

   to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), respectfully requests this Court dismiss Plaintiff Jane

   Doe’s claims against Ms. Sanchez, as follows:

                                           INTRODUCTION

           This is a tort action arising from a sexual encounter between Plaintiff, her ex-lover, and his

   friend. Plaintiff alleges she was the victim of a sex assault; however, all criminal charges against

   Defendant D.L. and Defendant Z.L. regarding Plaintiff’s allegations against them were dismissed




   1
    This Court granted Ms. Sanchez’ Motion for Leave to File Excess Pages on 5-28-19. [Doc. 36]
   This Motion complies with that Order.

                                                     1
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 2 of 31




   entirely by the District Attorney’s Office for Colorado’s Third Judicial District.2 (See Defendant

   D.L.’s Motion for Appointment of Counsel [Doc. 32] at pp. 1-2; Defendant Debra Velasquez’

   Motion for Appointment of Counsel [Doc. 25] at pp.1-2).

           Now, Plaintiff asserts fifteen causes of action against the named Defendants, including

   seven claims against Ms. Sanchez in her individual and official capacities. Plaintiff’s claims

   against Ms. Sanchez include: Negligence (Fourth Cause of Action); Intentional Infliction of

   Emotional Distress (“IIED”) (Fifth Cause of Action); Negligent Infliction of Emotional Distress

   (“NIED”) (Sixth Cause of Action); Outrageous Conduct (Seventh Cause of Action); Negligence

   (Thirteenth Cause of Action); Violation of Colorado’s Dram Shop Act (Fourteenth Cause of

   Action); and Civil Conspiracy (Fifteenth Cause of Action). All of Plaintiff’s claims sound in tort

   and all claims fail in the pleadings.

           The claims against Ms. Sanchez in her official capacity are duplicative of the claims

   asserted against the Primero School Board and must be dismissed with prejudice under the

   redundancy doctrine. Plaintiff fails to allege Ms. Sanchez engaged in “willful and wanton

   conduct,” therefore Ms. Sanchez is entitled to immunity under the Colorado Governmental

   Immunity Act (“CGIA”). Plaintiff also failed to provide sufficient Notice under the CGIA. Lastly,

   each of the seven claims against Ms. Sanchez fail under Fed. R. Civ. P. 12(b)(6) because Plaintiff

   fails to allege sufficient facts to maintain those claims or those claims are precluded as a matter of

   law.


   2
    The procedural history of D.L. and Z.L.’s criminal cases is an appropriate subject for judicial
   notice under Fed. R. Evid. 201. The dismissals are embodied by orders from a Colorado State
   court, and the fact of dismissal may be readily determined from sources whose accuracy cannot be
   questioned. Fed. R. Evid. 201(b)(2). See Allmon v. Lappin, 11-cv-00549-MSK-CBS, 2013 WL
   1149507 at *n.2 (D. Colo. 2013) (taking judicial notice of plaintiff’s criminal procedural history).

                                                     2
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 3 of 31




                                       BACKGROUND FACTS3

           On July 7, 2017, Plaintiff decided to attend a party in Weston, Colorado with a group of

   her friends. (Second Amended Complaint (“SAC”) at ¶ 27.) At the time, Plaintiff was enrolled as

   a student at Trinidad High School in Trinidad Colorado. (Id. at ¶¶ 20, 78.) Before Plaintiff went

   to the party, she and her group stopped at a nearby river and began drinking alcohol and smoking

   marijuana. (Id. at ¶¶ 29-31.) Around 9:00 or 10:00 PM, the group left the river and drove to

   Defendant Velasquez’s house, D.L.’s grandmother. (Id. at ¶¶ 14, 32.) Ms. Sanchez and Ms.

   Velasquez were present at the home when Plaintiff and her group arrived. (Id. at ¶ 32.)

           While at the party, Plaintiff sat around a firepit with friends where she continued to drink

   and smoke; consuming eight additional beers and smoking marijuana from a joint. (Id. at ¶¶ 34,

   36.) Plaintiff consumed these substances voluntarily. (See generally SAC.) Plaintiff became

   inebriated as she continued to smoke and drink with her friends. (Id. at ¶¶ 34, 37-38.) Plaintiff

   alleges she was sexually assaulted while in this intoxicated state. (Id. at ¶¶ 42-61.)

           The next day, while still at Ms. Velasquez’s house, Plaintiff told her friend “J” she had

   been raped the night before. (Id. at ¶ 63.) “J” told Plaintiff to confront D.L. and Z.L. while still at

   the Velasquez home but Plaintiff declined. (Id. at ¶ 64.) Plaintiff’s ex-boyfriend called and asked

   her about a text message he received from D.L. and Z.L. where they “bragged” about having sex

   with her. (Id. at ¶ 66.) Plaintiff also told her then-boyfriend about the sexual encounter and told

   him she did not want to have sex with D.L. or Z.L. (Id. at ¶ 67). Plaintiff next told her sister’s

   boyfriend what happened and when her mother “came to learn” something had happened and asked



   3
    Except where noted, the facts are taken from the Second Amended Complaint and are accepted
   as true only for purposes of this Motion to Dismiss.

                                                     3
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 4 of 31




   her about it, she finally told her mother. (Id. at ¶¶ 69-70). Plaintiff never told Ms. Sanchez about

   the alleged assault. (See generally SAC.)

           Plaintiff’s mother took Plaintiff to the police station where they filed a criminal complaint

   against D.L. and Z.L. (Id. at ¶ 71.) Police officers are mandatory reporters of child abuse under

   Colorado law. Colo. Rev. Stat. § 19-3-304(2)(s). Both boys were arrested on sexual assault charges

   the same day. (SAC at ¶¶ 71, 79.)

           Plaintiff’s mother also took Plaintiff to the hospital where hospital staff performed a sexual

   assault forensic examination. (Id. at ¶ 72.) Physicians, registered nurses, licensed practical nurses,

   and hospital personnel engaged in the admission, care, or treatment of patients are all mandatory

   reporters under Colorado law. Colo. Rev. Stat. § 19-3-304(2)(a), (i)-(j).

           Plaintiff’s mother ultimately contacted Ms. Sanchez to inform Ms. Sanchez of the alleged

   assault. (SAC at ¶¶ 74-75.) Ms. Sanchez instructed Plaintiff’s mother to call the police and file a

   report – which Plaintiff had already done. (Id. at ¶ 75.) Since the alleged incident, Ms. Sanchez

   has not spoken with Plaintiff and has had limited contact with Plaintiff in the form of fleeting,

   transitory, encounters at school events and functions. (See generally SAC.)

           Plaintiffs submitted a Title IX complaint to the Office of Civil Rights, which investigated

   and found “insufficient evidence to support the Complainants’ allegation the District did not

   provide a prompt and equitable response to their report of sexual harassment.” (See OCR

   Disposition Letter,4 February 17, 2018, attached as Exhibit A.)


   4
    A court may take judicial notice of rulings and reports of administrative agencies. Martinez v.
   City and Cnty. of Denver, No. 08-cv-01503-PAB-MJW, 2010 WL 1380529, at *1 (D. Colo. March
   31, 2010) (taking judicial notice of administrative records from the EEOC while considering a
   Rule 12(b)(6) motion to dismiss); Northgate Motors, Inc. v. Gen. Motors Corp., 111 F.Supp.2d
   1071, 1077 (E.D. Wis. 2000) (administrative agency files and decisions are properly the subject of

                                                     4
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 5 of 31




                                             ARGUMENT

           I.     THE CGIA IMMUNIZES PUBLIC EMPLOYEES FROM TORT ACTIONS
                  AND BARS PLAINTIFF’S FOURTH, FIFTH, SIXTH, SEVENTH, AND
                  FIFTEENTH CAUSES OF ACTION AGAINST MS. SANCHEZ

           The CGIA governs the circumstances under which a person may maintain a tort action

   against the State of Colorado, its political subdivisions, and its employees. See Colo. Rev. Stat. §

   24-10-101, et seq.; Mesa Cnty. Valley Sch. Dist. No. 51 v. Kelsey, 8 P.3d 1200, 1204 (Colo. 2000);

   Springer v. City & Cnty. of Denver, 13 P.3d 794, 798 (Colo. 2000) (“CGIA establishes

   governmental immunity from suit against public entities and their employees in tort cases”). A

   dismissal under the CGIA is a dismissal for lack of subject matter jurisdiction under Rule 12(b)(1).

   If the CGIA does not provide for a waiver of immunity for the claims asserted in a complaint, the

   court lacks subject matter jurisdiction over the claims and must dismiss the complaint. Jaffe v. City

   & Cnty. of Denver, 15 P.3d 806, 810-11 (Colo. App. 2000); see also Colo. Rev. Stat. § 24-10-

   106(1) (establishing immunity and waivers in specified areas). Claims that fall within the CGIA’s

   purview implicate a court’s subject matter jurisdiction and are evaluated in accordance with Rule

   12(b)(1). Young v. Brighton Sch. Dist. 27J, 325 P.3d 571, 575 (Colo. 2014); Sumpter v. Albrecht,

   No. 10-cv-00580, 2011 WL 940901 at *13 (D. Colo. 2011) (dismissing CGIA claims under Fed.

   R. Civ. P. 12(b)(1)).

           The Primero School District is a public entity to which the CGIA applies. Colo. Rev. Stat.

   § 24-10-103(5) (defining “public entity” to include school districts). The CGIA provides that a




   judicial notice and may be considered without converting a Fed. R. Civ. P. 12(b)(6) motion into
   one for summary judgment); Thomas v. Westchester Cnty. Health Care Corp., 232 F.Supp.2d 273,
   275 (S.D.N.Y. 2002) (district court may take judicial notice of records and reports of
   administrative bodies without converting motion to dismiss into one for summary judgment).

                                                    5
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 6 of 31




   public entity shall be immune from liability in all claims that lie in tort or could lie in tort, unless

   the injury is among those for which immunity is expressly waived. Colo. Rev. Stat. § 24-10-108;

   see also Berg v. State Bd. of Agric., 919 P.2d 254, 258 (Colo. 1996). Plaintiff does not allege Ms.

   Sanchez waived her immunity as an employee under the CGIA or that a statutory exception to

   immunity applies. Therefore, Plaintiff’s claims against Ms. Sanchez are barred unless Plaintiff can

   show willful and wanton conduct. See Colo. Rev. Stat. § 24-10-118(2)(a).

                   A. Plaintiff’s Claims are Barred Because Plaintiff Did Not Comply with the
                      CGIA’s Notice Requirements.

           The CGIA contains clear procedural prerequisites to filing suit that must be satisfied;

   otherwise, the claim is absolutely prohibited. The main prerequisite is a Notice of Claim. Within

   182 days after a claimant becomes aware of an injury, a claimant must send a written notice to the

   governing body of the public entity or the public entity’s attorney. See Colo. Rev. Stat. § 24-10-

   109(1), (3)(a); see also Barham v. Scalia, 928 P.2d 1381, 1384-85 (Colo. App. 1996).

           The contents of the notice must include “[a] concise statement of the factual basis of the

   claim, including the date, time, place, and circumstances of the act, omission, or event complained

   of.” Colo. Rev. Stat. § 24-10-109(2)(b). “Compliance with the provisions of this section shall be

   a jurisdictional prerequisite to any action brought under the provisions of this article, and failure

   of compliance shall forever bar any such action.” Colo. Rev. Stat. § 24-10-109(1). If a plaintiff

   fails to comply with the statutory requirements of the CGIA, including notice, sovereign immunity

   bars suit against a public entity or employee for injury which lies or could lie in tort. See Trinity

   Broadcasting of Denver, Inc. v. City of Westminster, 848 P.2d 916, 924 (Colo. 1993).

           A notice is sufficient if it substantially complies with the CGIA’s requirements. Carothers

   v. Archuleta Cnty. Sheriff, 159 P.3d 647, 652 (Colo. App. 2006). Substantial compliance requires


                                                      6
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 7 of 31




   the notice include “the information necessary to investigate, remedy any problem, and make

   adequate financial arrangements to meet any potential liability.” Id.; see also Hamon Constrs.,

   Inc. v. Carter & Burgess, Inc., 229 P.3d 282, 287 (Colo. App. 2009) (dismissing claims for

   insufficient notice).

           Here, Plaintiff’s Notice does not substantially comply with the CGIA’s requirements. (See

   Notice of Claim (“Notice”) attached as Exhibit B).5 In particular, the Notice does not satisfy Colo.

   Rev. Stat. § 24-10-109(2)(b), which requires a description of the facts surrounding Plaintiff’s

   claim. There is nothing in the Notice that discusses what actions Ms. Sanchez undertook to the

   detriment of Plaintiff. As to Ms. Sanchez, the Notice provides, in total, “[a]t the time of the assault,

   there was an adult present, who was employed by Primero School as a substitute teacher and

   coach.” (See Notice at p.1.) Plaintiff’s Notice does not even attribute this conduct to Ms. Sanchez

   by name. From this statement, Plaintiff is purported to put Ms. Sanchez on notice of the seven

   claims against her. This short statement, read in the context of the rest of the Notice, fails to allege

   any behavior on the part of Ms. Sanchez that would apprise her of what prohibited conduct she is

   alleged to have committed. Even if the Notice were clear as to who “the adult present” was, the

   Notice only states Ms. Sanchez was present when the alleged assault occurred and she works for

   the School District. There is no mention of any tortious conduct involving Ms. Sanchez and her

   mere presence in the same building where an assault is alleged to have occurred is wholly

   insufficient to place Ms. Sanchez or the School Board on notice of the seven claims against her.


   5
     Because CGIA immunity is a jurisdictional issue, matters outside the pleadings can be
   considered. Moreover, because Plaintiff references and relies on this Notice in her Second
   Amended Complaint, (SAC at ¶ 19), attaching this Notice would not convert this Motion to
   Dismiss into a Motion for Summary Judgment under Fed. R. Civ. P. 12(b)(6). GFF Corp. v.
   Associated Wholesale Grocers, 130 F.3d 1381, 1384 (10th Cir. 1997).

                                                      7
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 8 of 31




   See Hamon, 229 P.3d at 298 (“notice must contain ‘[a] concise statement of the factual basis of

   the claim, including the date, time, place, and circumstances of the act, omission, or event

   complained of,’ and ‘[a] concise statement of the nature and the extent of the injury claimed to

   have been suffered. . . .’”) (quoting Colo. Rev. Stat. § 24-10-109(1)(2)(b)(d)).

           Moreover, there is nothing to indicate Ms. Sanchez was involved in any decision regarding

   the investigation of D.L. and Z.L.’s conduct, that she was an instrument of harassment used by the

   School Board, that she made or implemented any School Board Policy, or that she otherwise

   caused any injury to Plaintiff. Most importantly, Plaintiff’s Notice does not allege Ms. Sanchez

   had any involvement with the alleged assault, had any power to stop the alleged assault, or Ms.

   Sanchez even knew the alleged assault would occur, was occurring, or actually did occur. See fn.

   1, supra. This lone sentence concerning Ms. Sanchez simply does not identify Ms. Sanchez’

   involvement in any tortious conduct and certainly does not provide the statutory notice to which

   Ms. Sanchez is entitled.

           For these reasons, Plaintiff’s Notice of Claim does not substantially comply with the CGIA

   and her Fourth, Fifth, Sixth, Seventh, and Fifteenth Causes of Action against Ms. Sanchez must

   be dismissed.

                   B. Plaintiff’s Claims Against Ms. Sanchez are Barred by the Colorado
                      Governmental Immunity Act Because Plaintiff Does Not Allege Willful
                      and Wanton Conduct

           Unlike a public entity, which can be subject to liability under the CGIA only through a

   waiver, a public employee can be liable for a tort claim if a plaintiff demonstrates the employee’s

   actions were “willful and wanton” within the meaning of the CGIA. Colo. Rev. Stat. § 24-10-

   118(2)(a); Jarvis v. Deyoe, 892 P.2d 398, 401 (Colo. App. 1994); Martinez v. Estate of Bleck, 379


                                                    8
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 9 of 31




   P.3d 315, 317 (Colo. 2016) (“public employee shall be immune from liability for actions that arise

   in tort or could arise in tort unless such actions were willful and wanton.”). The CGIA does not

   define the phrase “willful and wanton conduct,” however, the Colorado Supreme Court has

   approved various definitions. Martinez, 379 P.3d at 322-23; see, e.g., Moody v. Ungerer, 885 P.2d

   200, 205 (Colo. 1994) (looking to the definition of “willful and wanton”). Although the Colorado

   Supreme Court has declined to pick one single definition for “willful and wanton,” it has noted the

   cases discussing “willful and wanton conduct” all share a common feature; namely, a conscious

   disregard of a danger. Martinez, 379 P.3d at 323.

           Willful and wanton conduct connotes acts or omissions which extend beyond mere

   negligence. Terror Mining Co., Inc. v. Roter, 866 P.2d 929, 933-34 (Colo. 1994); Forman v.

   Brown, 944 P.2d 559, 564 (Colo. App. 1996) (“[w]illful and wanton conduct is purposeful conduct

   committed recklessly that exhibits an intent consciously to disregard the safety of others.”). “In

   contrast to simple negligence . . . willful and wanton misconduct involves a purposeful act or

   omission which the actor should have realized was dangerous to another but nonetheless was

   committed recklessly and without regard to the other’s safety.” Schlessinger v. Schlessinger, 796

   P.2d 1385, 1388 (Colo. 1990).

           “In any action in which allegations are made that an act or omission of a public employee

   was willful and wanton, the specific factual basis of such allegations shall be stated in the

   complaint.” Colo. Rev. Stat. § 24-10-110(5)(a). “[F]ailure to plead the factual basis of an

   allegation that an act or omission of a public employee was willful and wanton shall result in

   dismissal of the claim for failure to state a claim upon which relief can be granted.” Colo. Rev.

   Stat. § 24-10-110(5)(b). Alleging in conclusory fashion the defendant engaged in willful and


                                                   9
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 10 of 31




   wanton conduct is not sufficient to overcome immunity from suit under the CGIA. Gray v. Univ

   of Colo. Hosp. Auth., 284 P.3d 191, 199 (Colo. App. 2012) (complaint cannot merely assert public

   employee’s acts or omissions were willful and wanton).

           A court must determine as a matter of law if a plaintiff has sufficient facts to establish

   willful and wanton conduct on the part of an individual employee. Colo. Rev. Stat. § 24-10-

   118(2)(a); Jarvis, 892 P.2d at 401-02. Moreover, “it is not enough for the district court to merely

   determine that the complaint adequately alleged that the conduct was willful and wanton,” the

   district court “must determine whether the conduct was in fact willful and wanton.” L.J. v.

   Carricato, 413 P.3d 1280, 1286 (Colo. App. 2018) (citing Martinez, 379 P.3d at 317, 322).

           Finally, “a plaintiff must establish not only the elements of [the tort claim], but also that

   the defendant’s conduct was done heedlessly and recklessly, without regard to the consequences,

   or rights and safety of others, particularly plaintiff.” Drake v. City & Cnty. of Denver, 953 F.

   Supp. 1150, 1160 (D. Colo. 1997). Where a plaintiff’s “allegations regarding the willfulness and

   wantonness of a governmental official’s conduct are the same as form the basis of the underlying

   tort itself, plaintiff will not avoid application of the CGIA.” Id.

           While it is unclear from Plaintiff’s Second Amended Complaint what specific tortious

   conduct Ms. Sanchez is alleged to have committed in this case, Plaintiff’s claims appear to be

   premised on the allegations that Ms. Sanchez failed to protect Plaintiff by not reporting or

   investigating the alleged assault despite it already having been reported, (SAC at ¶¶ 71-72, 74-75,

   112); by being on the premises at the time the alleged assault occurred, (id. ¶¶ 32, 41, 112); by

   working as an assistant basketball coach and ticket-taker at the school Plaintiff chose to attend

   after the alleged assault, (id. at ¶¶ 10, 20, 84, 110-112, 122-23); or because Ms. Sanchez allegedly


                                                     10
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 11 of 31




   knew or knowingly permitted Plaintiff to consume alcohol and recreational substances despite

   Plaintiff’s admission she was already intoxicated before arriving at Ms. Velasquez’ home. (id. at

   ¶¶ 30-33, 254-62, 265-71).6

           None of these allegations rise to the level of “willful and wanton conduct” as required by

   the CGIA. See Forman, 944 P.2d at 564 (“[w]illful and wanton conduct is purposeful conduct

   committed recklessly that exhibits an intent consciously to disregard the safety of others.”).

   Plaintiff’s “complaint must allege ‘specific facts to support a reasonable inference’ the employee

   was consciously aware his or her acts or omissions created danger or risk to the safety of others,

   and that he or she acted, or failed to act, without regard to the danger or risk.’” Carricato, 413 P.3d

   at 1288 (quoting Gray, 284 P.3d at 198). Plaintiff fails to allege so here.

           Where Plaintiff names Ms. Sanchez specifically, she points to only innocuous behaviors

   and not any conduct demonstrating Ms. Sanchez consciously disregarded a known risk. See

   Carricato, 413 P.3d at 1288 (complaint must allege the employee was consciously aware his or her

   acts or omissions created danger or risk to the safety of others, and he or she acted, or failed to act,

   without regard to the danger or risk). For example, in Plaintiff’s “Operative Facts and Allegations”

   section, (SAC at ¶¶ 20-149), Plaintiff only alleges Ms. Sanchez was present at the house, (id. at ¶¶

   32-33, 41), Ms. Sanchez did not make a report regarding the assault, (id. at ¶¶ 74-77), Ms. Sanchez

   worked for the school, (id. at ¶¶ 110-112, 122-23), Plaintiff’s parents wanted Ms. Sanchez

   investigated, (id. at ¶ 131), and Ms. Sanchez permitted the minors to drink at Ms. Velasquez’ home,




   6
     The grounds for dismissal of Plaintiff’s Dram Shop Act claim is discussed more fully in Section
   III, infra.

                                                     11
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 12 of 31




   (id. at ¶ 32-33). This is every reference to Ms. Sanchez in the general allegations and none of these

   allegations support a court finding of “willful and wanton conduct.” Forman, 944 P.2d at 564.

           Plaintiff instead offers nothing more than the conclusory allegation that all the

   “Defendants’ behavior was malicious, unjustifiable, intentional and/or willful, wanton,

   outrageous, and conducted with full knowledge of the law,” (SAC at ¶ 148), without averring any

   facts whatsoever to supports these contentions. Gray, 284 P.3d at 199 (complaint cannot merely

   assert public employee’s acts or omissions were willful and wanton).

           Furthermore, Plaintiff asserts willful or wanton conduct in five paragraphs in her Second

   Amended Complaint; none of these paragraphs specifically mention Ms. Sanchez or any specific

   conduct she is alleged to have committed willfully and wantonly. (See SAC at ¶¶ 148, 151, 162,

   173, 182.) Plaintiff does not allege any reckless conduct throughout the entirety of the Second

   Amended Complaint and does not allege any of the Defendants consciously disregarded any

   known danger to Plaintiff or anyone else. (See generally SAC); see also Walcott v. Total

   Petroleum, Inc., 964 P.2d 609, 613 (Colo. App. 1998) (citing Welch v. R.R. Crossing, Inc., 488

   N.E.2d 383 (Ind. App. 1986) (court found no case holding intentional criminal assault was

   reasonably foreseeable merely because assailant had been served alcohol beyond the point of

   intoxication). Plaintiff’s failure subjects her claims against Ms. Sanchez to dismissal.

           The specific allegations in Plaintiff’s causes of action fare no better. Plaintiff’s Fourth,

   Fifth, Sixth, and Seventh Causes of Actions fail to mention Ms. Sanchez at all. (See generally

   SAC.) Because Plaintiff failed to allege, with specificity, that Ms. Sanchez acted willfully and

   wantonly, Plaintiff’s Fourth, Fifth, Sixth, Seventh, and Fifteenth Causes of Action, against Ms.

   Sanchez are barred by the CGIA.


                                                    12
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 13 of 31




                  C. The Claims against Ms. Sanchez in her Official Capacity Fail as a Matter
                     of Law under the Redundancy Doctrine

           Plaintiff sues Ms. Sanchez in her official and individual capacity. The official capacity

   claims are redundant of the claims against Board of Education of the Primero School District and

   must be dismissed for that reason alone. See Myers v. Okla. Cnty. Bd. of Cnty .Comm’rs, 151 F.3d

   1313, 1316 n. 2 (10th Cir. 1998) (citing Watson v. City of Kansas City, 857 F.2d 690, 695 (10th

   Cir. 1988) (“suit against a municipality and a suit against a municipal official acting in his or her

   official capacity are the same.”); Lyall v. City of Denver, 319 F.R.D. 558, 569 (D. Colo. 2017)

   (discussing the “long standing authority for the notion that individuals sued in their official

   capacities are redundant if the governmental entity for whom they work is also a defendant.”).

   Because Plaintiff’s claims against Ms. Sanchez in her official capacity are redundant of Plaintiff’s

   claims against Primero School Board, her Fourth, Fifth, Sixth, Seventh, and Fifteenth Causes of

   Action official capacity claims must be dismissed.

           II.    ALL OF PLAINTIFF’S COMMON LAW CLAIMS AGAINST MS.
                  SANCHEZ SHOULD BE DISMISSED PURSUANT TO FED. R. CIV. P.
                  12(B)(6) FOR FAILURE TO STATE A COGNIZABLE CLAIM

           As discussed above in Section I.A., each of Plaintiff’s tort claims against Ms. Sanchez are

   subject to dismissal pursuant to the CGIA. However, even if Ms. Sanchez did not have CGIA

   immunity, the tort claims fail to state a claim for relief pursuant to Fed. R. Civ. P. 12(b)(6).

                  A.      Plaintiff’s Fourth Cause of Action (Negligence) Fails to State a Claim

           Plaintiff’s Fourth Cause of Action and first negligence claim alleges the School Defendants

   failed to protect her from a “sexually hostile environment” after she enrolled at Primero. (SAC ¶¶

   179-186.)



                                                     13
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 14 of 31




           1. Ms. Sanchez had no duty to protect Plaintiff.

           First, Plaintiff cannot demonstrate a duty Ms. Sanchez owed to Plaintiff. There is simply

   no evidence the conduct complained of was reasonably foreseeable by Ms. Sanchez, thus

   triggering a duty to impose specific forms of supervision to prevent it. See Lindeman v. Corp. of

   the Pres. of the Church of Jesus Christ of Latter-Day Saints, 43 F. Supp. 3d 1197, 1212 (D. Colo.

   2014) (refusing to find duty where no evidence that Sunday School Teacher’s conduct was

   reasonably foreseeable by defendant thus triggering a duty to impose specific forms of supervision

   to prevent it); see also Jones v. Bd. of Educ., 854 P.2d 1386, 1389-90 (Colo. App. 1993) (rejecting

   affirmative duty of teachers and school officials to protect children from sexual abuse and finding

   no common law duty where defendants had no knowledge of sex abuse); Jefferson Sch. Dist. v.

   Justus, 725 P.2d 767, 770 (Colo. 1986) (custodial duty only requires school personnel to protect

   children from foreseeable negligence of third parties); see Maldonado v. Josey, 975 F.2d 727, 732

   (10th Cir. 1992), cert. denied, 113 S. Ct. 1266 (1993) (holding “compulsory attendance laws do

   not create an affirmative constitutional duty to protect students from the private actions of third

   parties”); see also Graham v. Ind. Sch. Dist. No. I-89, 22 F.3d 991, 994-95 (10th Cir. 1994)

   (holding compulsory attendance laws do not create special relationship even when school officials

   know of a particular foreseeable danger to students); Walcott, 964 P.2d at 613 (court found no case

   holding intentional criminal assault was reasonably foreseeable merely because assailant had been

   served alcohol beyond the point of intoxication) (citation omitted).

           2. Plaintiff has not alleged any specific conduct against Ms. Sanchez.

           Under Fed. R. Civ. P. 8(a)(2), a complaint must contain “a short and plain statement of the

   claim showing that the pleader is entitled to relief.” The purpose of the complaint is to “give


                                                   14
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 15 of 31




   opposing parties fair notice of the basis of the claim against them so that they may respond to the

   complaint, and to apprise the court of sufficient allegations to allow it to conclude, if the allegations

   are proved, that the claimant has a legal right to relief.” Monument Builders of Greater Kansas

   City, Inc. v. Am. Cemetery Ass'n, 891 F.2d 1473, 1480 (10th Cir. 1989) (citation and internal

   quotations omitted). “The burden rests on the plaintiffs to provide fair notice of the grounds for

   the claims made against each of the defendants.” Robbins, 519 F.3d at 1250.

           Plaintiff’s allegations under this Cause of Action refer only to the “School Defendants,”

   none mention Ms. Sanchez by name or allege what action or inaction she is alleged to have

   performed. Id. (“Given the complaint’s use of either the collective term ‘Defendants’ or a list of

   the defendants named individually but with no distinction as to what acts are attributable to whom,

   it is impossible for any of these individuals to ascertain what particular . . . acts they are alleged to

   have committed.”). Plaintiff is obligated to explain what each defendant did to her, when the

   defendant did it, how the defendant’s action harmed her, and what specific legal right the defendant

   violated. Id.; Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir. 2007);

   Robbins, 519 F.3d at 1250.7 This is not an onerous standard. Especially here where it is undeniable

   Plaintiff can articulate specific fact-based allegations against a defendant where she believes it is

   warranted. (See SAC ¶¶ 42-61.) The disparity between those specific allegations and the naked

   conclusory statements lobbed against Ms. Sanchez is stark. “While a complaint attacked by a Rule

   12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff's obligation to



   7
    Although Robbins is a § 1983 case, this reasoning applies with equal force here. At the center of
   Robbins, was “a claim of qualified immunity by state officials [and] employees who were sued for
   damages in their personal capacity for injuries to a child inflicted by a third party.” 519 F.3d at
   1248.

                                                      15
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 16 of 31




   provide the grounds of her entitlement to relief requires more than labels and conclusions, and a

   formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

           3. Plaintiff cannot show Ms. Sanchez contributed to a sexually hostile environment.

           Plaintiff alleges “[t]he School Defendants knew, or should have known, of the serious risk

   of sexual harassment and assault that was occurring on the School Defendants’ premises, and knew

   and/or reasonably should have known of the risk of sexual violence toward their female students,

   particularly from Plaintiff’s assaulters” and “[t]he School Defendants knew and/or reasonably

   should have known of the Assaulting Defendants’ histories of harassing and targeting female

   students.” (SAC at ¶¶ 180-81.) However, Plaintiff does not establish Ms. Sanchez’ knowledge of

   D.L.’s or Z.L.’s history, that such histories are true, or why Ms. Sanchez should have known any

   problem existed. There are also no specific allegations as to what D.L. or Z.L. are alleged to have

   done in the prior incidents. Plaintiff alleges D.L. was involved in a “sexting” incident and Z.L. has

   been “accused” of sexual misconduct. (Id. at ¶¶ 104-05.) These allegations are so general as to

   encompass a wide swath of conduct; thus, Plaintiff has not “nudged her claims across the line from

   conceivable to plausible.” Twombly, 550 U.S. at 570.

           Furthermore, there is no allegation anyone reported D.L. or Z.L.’s alleged prior

   malfeasance to Ms. Sanchez. Plaintiff does not identify any specific representative of the School

   District who was involved with either of the initial accusations made against D.L. and Z.L. Plaintiff

   only alleges “Defendants had known all along about the boys’ predatory habits and had done

   nothing to prevent such terrible acts from happening again.” (SAC at ¶ 103.) Plaintiff never

   describes with any specificity what “predatory habits” the D.L. and Z.L. are alleged to have

   exhibited or what actions Ms. Sanchez should have taken to prevent D.L. or Z.L. from acting upon


                                                    16
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 17 of 31




   those behaviors “again.” These allegations, taken as true, are wholly insufficient to establish Ms.

   Sanchez was negligent toward Plaintiff. Plaintiff’s claim should be dismissed.

               B. Plaintiff’s Fifth and Seventh Causes of Action Against Ms. Sanchez (IIED
                  and Outrageous Conduct) Both Fail to State a Claim.

           1. IIED and Outrageous Conduct are the same claim under Colorado law.

           As a preliminary matter, claims of outrageous conduct and IIED are simply “two ways of

   stating the same claim.” English v. Griffith, 99 P.3d 90 (Colo. App. 2004); see also Coors Brewing

   Co. v. Floyd, 978 P.2d 663, 665 (Colo. 1999) (describing this tort as “intentional infliction of

   emotional distress by outrageous conduct”). At a minimum, one of these redundant claims must

   be dismissed.

           “One who by extreme and outrageous conduct intentionally or recklessly causes severe

   emotional distress to another is subject to liability for such emotional distress. . . .” Culpepper v.

   Pearl Street Bldg., 877 P.2d 877, 882 (Colo. 1994). The elements of a claim for outrageous conduct

   are: (1) the defendant engaged in extreme and outrageous conduct; (2) the defendant engaged in

   such conduct recklessly or with the intent of causing the plaintiff severe emotional distress; and

   (3) the defendant’s conduct caused the plaintiff to suffer severe emotional distress. Id. “Outrageous

   conduct” is defined as conduct that is “so outrageous in character and so extreme in degree as to

   go beyond all possible bounds of decency and to be regarded as atrocious and utterly intolerable

   in a civilized community.” Id. (quoting Destefano v. Grabrian, 763 P.2d 275, 286 (Colo. 1988));

   see Coors, 978 P.2d at 665. Although the question whether conduct is outrageous is generally one

   of fact to be determined by a jury, a trial court is initially responsible for determining whether

   reasonable persons could differ on the question. See Culpepper, 877 P.2d at 883.



                                                    17
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 18 of 31




           The level of outrageousness required to constitute extreme and outrageous conduct is

   “extremely high.” Reigel v. SavaSeniorCare L.L.C., 292 P.3d 977, 990 (Colo. App. 2011) (citing

   Coors, 978 P.2d at 666. The claim is only “designed to create liability for a very narrow type of

   conduct.” Green v. Qwest Servs. Corp., 155 P.3d 383, 385 (Colo. App. 2006). A single instance

   of conduct generally cannot rise to the level of outrageousness necessary to survive summary

   judgment. See City of Lafayette v. Barrack, 847 P.2d 136, 139 (Colo. 1993) (“[C]ourts are more

   likely to find conduct outrageous if it involves a course of conduct rather than a single incident”);

   see also Behunin v. Dow Chem. Co., 650 F. Supp. 1387, 1392 (D. Colo. 1986) (holding outrageous

   conduct normally requires a pattern of conduct).

           “As to the first element, the level of outrageousness required to create liability is extremely

   high. Mere insults, indignities, threats, annoyances, petty oppressions, or other trivialities are

   insufficient. . . .” Archer v. Farmer Bros. Co., 70 P.3d 495, 499 (Colo. App. 2002), aff’d, 90 P.3d

   228 (Colo. 2004). “Generally, the case is one in which the recitation of the facts to an average

   member of the community would arouse his resentment against the actor, and lead him to exclaim,

   ‘Outrageous!’” Rugg v. McCarty, 476 P.2d 753, 756 (Colo. 1970) (quoting Restatement (Second)

   of Torts § 46, comment d at 73 (1965)).

           2. Plaintiff has not alleged any specific conduct against Ms. Sanchez.

           Plaintiff’s allegations do not mention Ms. Sanchez by name nor do they allege with any

   specificity what Ms. Sanchez is alleged to have done. (See section II.A.2, supra, discussing

   Plaintiff’s allegations against the “School Defendants” in lieu of specific allegations against Ms.

   Sanchez.) Because of the lack of any specific conduct alleged against Ms. Sanchez, no basis exists

   for this Court to conclude the extremely high “Outrageous!” threshold has been met. Nasious, 492


                                                     18
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 19 of 31




   F.3d at 1163 (plaintiff must explain what each defendant did to her, when the defendant did it, how

   the defendant’s action harmed her, and what specific legal right the defendant violated).

           To the extent Plaintiff argues Ms. Sanchez’ failure to report the alleged assault is the basis

   of her IIED/Outrageous Conduct claims, here too her claim must fail. First, Ms. Sanchez had no

   duty to report an assault that had already been reported and where the alleged assailants had already

   been arrested. Under Colo. Rev. Stat. § 19-3-304(1), “any person specified . . . in this section who

   has reasonable cause to know or suspect that a child has been subjected to abuse or neglect . . .

   shall immediately upon receiving such information report or cause a report to be made of such fact

   to . . . the local law enforcement agency.” It is undisputed Plaintiff’s mother had informed the

   police and the hospital staff before she informed Ms. Sanchez. It is also undisputed D.L. and Z.L.

   were arrested the same day. Under these circumstances, Ms. Sanchez has no duty or obligation to

   report an alleged crime that had already been reported to multiple emergency professionals. See

   People v. Dist. Ct. for Colorado’s Seventeenth Judicial Dist., 731 P.2d 652, 658 (Colo. 1987)

   (finding no violation of mandatory reporter law where alleged abuse had already been reported);

   see also Carricato, 413 P.3d 1280 at 1287 (citing Town of Minturn v. Tucker, 293 P.3d 581 (Colo.

   2013)) (“The CGIA . . . and Child Protection Act (“CPA”), §§ 19-3-304 & 309, ‘read together,

   provide that a public employee who is a mandatory reporter is immune from liability for reporting

   or failing to report child abuse unless his conduct is willful and wanton.’”). These allegations do

   not raise the specter of extreme and outrageous conduct. Destefano, 763 P.2d at 286 (“Outrageous

   conduct” is defined as conduct that is ‘so outrageous in character and so extreme in degree as to

   go beyond all possible bounds of decency and to be regarded as atrocious and utterly intolerable

   in a civilized community’”).


                                                    19
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 20 of 31




           3. Ms. Sanchez did not intentionally or recklessly cause harm to Plaintiff.

           In addition, no evidence demonstrates Ms. Sanchez intended to or recklessly caused

   emotional distress. See, e.g., Culpepper, 877 P.2d at 882-83 (outrageous conduct requires

   defendant intentionally or recklessly cause severe emotional distress). To the extent any intent is

   alleged in the Second Amended Complaint, it is limited to the allegation “School Defendants

   intentionally failed to meet their obligations . . . when it [sic] intentionally refused to investigate

   Plaintiff’s Title IX complaints . . . .” (See SAC at ¶ 210.) Plaintiff does not allege Ms. Sanchez,

   in particular, intentionally or recklessly cause severe emotional distress to Plaintiff.

           4. Plaintiff does not sufficiently allege emotional distress.

           Plaintiff must demonstrate her own severe emotional distress or harm before this claim is

   viable. See Espinosa v. Sheridan United Tire, 655 P.2d 424, 425-26 (Colo. App. 1982). “[S]evere

   emotional distress” requires “highly unpleasant, mental reactions . . . and is so extreme that no

   person of ordinary sensibilities could be expected to tolerate and endure it.” Squires ex rel. Squires

   v. Goodwin, 2012 WL 37508 at *22-23 (D. Colo. Jan. 9, 2012) (citing CJI-Civ. 23:1, 23:4 (CLE

   ed. 2011)); Coors, 978 P.2d at 666. “[E]ntirely conclusory” allegations of emotional distress do

   not suffice, including assertions such as “[t]he mental anguish, emotional distress and suffering,

   and the loss of enjoyment of life, suffered by [plaintiffs] as a result of [d]efendants’ actionable

   conduct, has been and continues to be severe and extreme.” Johnstown Feed & Seed, Inc. v. Cont’l

   W. Ins. Co., 641 F. Supp. 2d 1167, 1179 n. 8 (D. Colo. 2009).

           Here, Plaintiff alleges only “emotional distress was severe enough that it has resulted in

   illness or mental harm,” without elaboration. (SAC at ¶ 213.) Her allegations thus fail to state a




                                                     20
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 21 of 31




   claim as a matter of law. Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of

   action, supported by mere conclusory statements, do not suffice”).

               C. Plaintiff’s Sixth Cause of Action Against Ms. Sanchez (Negligent Infliction of
                  Emotional Distress) Fails to State a Claim.

           The tort of negligent infliction of emotional distress requires the defendant negligently

   violated a legal duty of care owed to the plaintiff. See Slovek v. Bd. of Cnty. Comm'rs, 697 P.2d

   781, 783 (Colo. App. 1984) (plaintiff must have been subjected to an unreasonable risk of bodily

   harm because of the negligence of another), aff'd, 723 P.2d 1309 (Colo. 1986). “Recovery for

   emotional distress is permitted only if there are physical manifestations or mental illness.

   Examples of physical manifestations or mental illness include long-continued nausea or headaches

   or repeated hysterical attacks or mental aberrations.” Colwell v. Mentzer Invs., Inc., 973 P.2d 631,

   638, (Colo. App. 1998) (citing Towns v. Anderson, 579 P.2d 1163 (Colo. 1978)). The evidence

   presented must be sufficient to conclude defendant’s negligence created an unreasonable risk of

   physical harm and caused plaintiff to be put in fear for her own safety, her fear must have had

   physical consequences or resulted in long-continued emotional disturbance, and plaintiff’s fear

   must have been the cause of the damages she claimed. Scharrel v. Wal-Mart Stores, Inc., 949 P.2d

   89 (Colo. App. 1997).

           1. Plaintiff has not alleged any specific conduct against Ms. Sanchez.

           Again, Plaintiff’s allegations do not mention Ms. Sanchez by name nor do they allege with

   any specificity what Ms. Sanchez is alleged to have done. (See sections II.A.2, supra.)

   Furthermore, and as discussed above, Plaintiff fails to allege any specific action by Ms. Sanchez

   with regard to her emotional distress. Plaintiff’s Second Amended Complaint only refers to

   conduct perpetrated by the “School Defendants” and does not allege any action by Ms. Sanchez

                                                   21
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 22 of 31




   that caused the Plaintiff harm, psychologically or otherwise. Robbins, 519 F.3d at 1249-1250 (it

   is particularly important the complaint make clear exactly who is alleged to have done what to

   whom, to provide each individual with fair notice as to the basis of the claims against him or her,

   as distinguished from collective allegations against the state). Because Plaintiff uses the collective

   term “School Defendants” rather than allege any specific conduct by Ms. Sanchez, Plaintiff’s Sixth

   Cause of Action provides no basis for Ms. Sanchez to defend these claims. Id. at 1250 (“Given the

   complaint’s use of either the collective term ‘Defendants’ or a list of the defendants named

   individually but with no distinction as to what acts are attributable to whom, it is impossible for

   any of these individuals to ascertain what particular . . . acts they are alleged to have committed.”).

           2. Ms. Sanchez had no duty to protect Plaintiff.

           Here, dismissal is appropriate because Ms. Sanchez owed no legal duty upon which a

   negligence claim can be based. See Biel v. Alcott, 876 P.2d 60, 63 (Colo. App. 1993) (summarily

   affirming dismissal of negligent infliction of emotional distress claim after previously concluding

   no negligence-based legal duty existed) (See Section II.A.1, supra, discussing absence of duty

   owed by Ms. Sanchez.)

           3. Ms. Sanchez did not breach any duty to Plaintiff.

           Additionally, Plaintiff cannot demonstrate a breach where the only conduct alleged against

   Ms. Sanchez is that she was present during the alleged assault. See Jones, 854 P.2d at 1389-90

   (rejecting affirmative duty of teachers and school officials to protect children from sexual abuse

   and finding no common law duty where defendants had no knowledge of sex abuse).




                                                     22
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 23 of 31




           4. Ms. Sanchez is not the cause of Plaintiff’s alleged injury.

           To the extent Plaintiff alleges her injury is premised on Ms. Sanchez allowing Plaintiff to

   drink, Plaintiff fails to demonstrate a nexus between her injury and the alcohol and drugs Plaintiff

   willingly consumed. “[A] proximate cause is defined as one that, in the natural and continuous

   sequence, produces [the plaintiff's] injury and without which the injury would not have happened.”

   Hrabowskie v. United States, 2000 Colo. J. C.A.R. 4665 (10th Cir. 2000) (quotations omitted). If,

   however, “an unforeseeable event intervenes between the breach of duty, and that event directly

   causes the injury completely independent of the original breach, then the intervening cause

   becomes the supervening cause and breaks the causal nexus between the initial breach and the

   subsequent injury.” Id. (citations omitted). When there is a supervening cause, any original

   negligence becomes only a remote cause or mere condition. Id. Plaintiff’s allegations, taken as

   true, demonstrate Ms. Sanchez was not the cause of Plaintiff’s injuries; rather, the alleged criminal

   assault by D.L. and Z.L. are the cause of her injuries. Plaintiff cannot maintain a negligence claim

   against Ms. Sanchez where the cause of her alleged injury is the unforeseeable criminal action of

   others. Id. Plaintiff’s Sixth Cause of Action must be dismissed for failure to state a claim.

               D. Plaintiff’s Thirteenth Cause of Action Against Ms. Sanchez (Negligence)
                  Fails Because the Colorado Dram Shop Act is Her Exclusive Remedy

           Plaintiff’s Thirteenth Cause of Action and second negligence claim alleges Ms. Sanchez

   was negligent in allowing minors to consume alcohol in Ms. Velasquez’s house resulting in

   Plaintiff’s sexual assault. (SAC ¶¶ 254-262). This claim is barred by the Colorado Dram Shop

   Act (the “Act”), which provides, in pertinent part:

                  (4) (a) No social host who furnishes any alcohol beverage is civilly
                  liable to any injured individual or his or her estate for any injury to
                  the individual or damage to any property suffered, including any

                                                    23
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 24 of 31




                  action for wrongful death, because of the intoxication of any person
                  due to the consumption of such alcohol beverages, except when:
                  (I) It is proven that the social host knowingly served any alcohol
                  beverage to the person who was under the age of twenty-one years
                  or knowingly provided the person under the age of twenty-one a
                  place to consume an alcoholic beverage; and
                  (II) The civil action is commenced within one year after the service.
                  (b) No civil action may be brought pursuant to this subsection (4)
                  by the person to whom the alcohol beverage was served or by his or
                  her estate, legal guardian, or dependent.

   Colo. Rev. Stat. § 44-3-801 (4)(a)-(b). Before the enactment of Colo. Rev. Stat. § 44-3-801

   (previously codified at Colo. Rev. Stat. § 12-47-801), the common law permitted negligence

   claims against alcohol beverage vendors. The Colorado Supreme Court, however, had never

   extended this kind of negligence claim to a social host. Rojas v. Engineered Plastics Designs, Inc.,

   68 P.3d 591, 592 (Colo. App. 2003). Since the promulgation of the Act, “the liability of alcohol

   vendors and social hosts has been strictly a creature of statute in Colorado,” and the Act provides

   the exclusive remedy for the negligent provision of alcohol beverages by vendors or social hosts.

   Id. (citing Charlton v. Kimata, 815 P.2d 946, 948-49 (Colo. 1991)).

           The Act provides, “in certain cases,” the proximate cause of injuries inflicted by intoxicated

   persons is the consumption of alcoholic beverages rather than the sales, service, or provision of

   such beverages “except as otherwise provided in this section.” The legislative intent of the Act is

   to shift the responsibility for drinking alcohol from the vendor or social host to the consumer of

   alcoholic beverages. The “certain cases” are all cases except those where the Act provides a cause

   of action. Id. (citing Sigman v. Seafood Ltd. P’ship I, 817 P.2d 527 (Colo. 1991)) (Act precluded

   Plaintiff’s suit for, inter alia, negligence and wrongful death); Westin Operator, LLC v. Groh, 347

   P.3d 606 (Colo. 2015) (“The Act abolishes common law actions against . . . social hosts who sell

                                                    24
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 25 of 31




   or serve alcoholic beverages and makes the liability of alcohol vendors a creature of statute”);

   Build It & They Will Drink, Inc. v. Strauch, 253 P.3d 302, 303 (Colo. 2011) (the Act “provides

   the sole means for someone injured by an intoxicated person to obtain a remedy from the vendor

   who sold or provided alcohol to the intoxicated person”).

           Thus, Colo. Rev. Stat. § 44-3-801(3) and (4) provide the only basis for a claim of

   negligently selling, serving, or providing alcoholic beverages, because in all other cases it is the

   consumption of alcoholic beverages that is the proximate cause of the injury caused by the

   intoxicated person. Rojas, 68 P.3d at 592. Therefore, Plaintiff’s second negligence claim, brought

   as her Thirteenth Cause of Action and based on Plaintiff’s consumption of alcohol, is barred by

   the Act. See Charlton, 815 P.2d at 948-49 (prior version of statute precluded plaintiffs’ common

   law negligence claims against social host for furnishing alcoholic beverages). In fact, Plaintiff does

   bring a claim under the Act, which is addressed in Section III below.

               E. Plaintiff’s Fifteenth Cause of Action Against Ms. Sanchez (Civil Conspiracy)
                  Fails to State a Claim

           To establish a civil conspiracy, Plaintiff must show: (1) two or more persons; (2) an object

   to be accomplished; (3) a meeting of the minds on the object or course of action; (4) an unlawful

   overt act; and (5) damages as to the proximate result. Jet Courier Serv., Inc. v. Mulei, 771 P.2d

   486, 502 (Colo. 1989). An express agreement is not necessary; however, there must be some

   indicia of an agreement. Saint John’s Church v. Scott, 194 P.3d 475 (Colo. App. 2008). A court

   will not infer the agreement necessary to form a conspiracy; evidence of such an agreement must

   be presented by the plaintiff. More v. Johnson, 568 P.2d 437, 440 (Colo. 1977). To state a

   conspiracy claim, a complaint must set forth specific allegations. Tonkovich v. Kan. Bd. Of

   Regents, 159 F.3d 504, 533 (10th Cir. 1998).

                                                    25
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 26 of 31




           1. Plaintiff fails to allege any agreement between Defendants.

           To the extent a conspiracy claim can be gleaned from the Second Amended Complaint,

   there are no specific allegations showing an agreement or concerted action. Id. Instead, Plaintiff

   offers only superficial treatment of the Defendant’s actions, and then offers a vague conclusion

   that the group acted “in concert” to violate Plaintiff’s federal rights. (SAC at ¶¶ 274-75.) Plaintiff

   cannot demonstrate any unlawful overt act or any meeting of the minds. A “court will not infer the

   agreement necessary to form a conspiracy.” Nelson v. Elway, 908 P.2d 102, 106 (Colo. 1995).

   There are no allegations in the complaint that Ms. Sanchez performed some intentional or overt

   action in furtherance of a conspiracy. A plaintiff “must reveal some indicia of an agreement

   sufficient to prove that the defendants consciously conspired and deliberately pursued a common

   plan or design that resulted in a tortious act.” See Schneider v. Midtown Motor Co., 854 P.2d

   1322, 1326-27 (Colo. App. 1992). Plaintiff asserts none. “It is not the defendant’s or the Court’s

   responsibility to guess at plaintiff’s claims at the pleading stage.” Robbins, 519 F.3d at 1248-49.

   The Court may not assume Plaintiff can prove facts she has not alleged or that the defendants have

   violated the laws in ways the plaintiff has not alleged. Id.

           2. Plaintiff does not allege Ms. Sanchez’ conduct was unlawful.

           A claim for civil conspiracy is a derivative cause of action; therefore, if the acts constituting

   the underlying wrong do not provide the basis for an independent cause of action, there is no cause

   of action for the conspiracy itself. Double Oak Const., L.L.C. v. Cornerstone Dev. Int’l, L.L.C.,

   97 P.3d 140, 146 (Colo. App. 2003); Condo v. Conners, 271 P.3d 524 (Colo. App. 2010). As to

   Ms. Sanchez, Plaintiff only alleges: “Defendant Sanchez intentionally failed to report or

   investigate Plaintiff’s assault despite, upon information and belief, bearing witness to the incident


                                                      26
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 27 of 31




   and being a mandatory reporter.” (SAC at ¶ 275(i).) As discussed above, however, the CGIA and

   CPA “read together, provide that a public employee who is a mandatory reporter is immune from

   liability for reporting or failing to report child abuse unless his conduct is willful and wanton.”

   See Carricato, 413 P.3d at 1287. Furthermore, there is no duty to mandatorily report abuse that has

   already been reported to the police and where the alleged perpetrator has already been arrested.

   People v. Dist. Ct. for Colorado’s Seventeenth Judicial Dist., 731 P.2d 652, 658 (finding no

   violation of mandatory reporter law where alleged abuse had already been reported). In sum, Ms.

   Sanchez’ underlying conduct was not illegal nor actionable and therefore Plaintiff’s civil

   conspiracy claim fails.

           III.   Plaintiff’s Fourteenth Cause of Action Against Ms. Sanchez (Violation of
                  Colorado Dram Shop Act) Fails as a Matter of Law

           Plaintiff’s claim alleging Ms. Sanchez violated the Colorado Dram Shop Act fails because

   (1) it is untimely; (2) Plaintiff has no standing to bring this cause of action under the Act, and; (3)

   Plaintiff has not alleged Ms. Sanchez exercised control over the alcohol she consumed.

           Plaintiff omitted the relevant portion of the Act in her Second Amended Complaint. (See

   SAC at ¶ 264). Importantly, the Act prohibits civil actions commenced more than one year after

   the service of alcohol and prohibits the person who ingested the alcohol from bringing a claim.

   Colo. Rev. Stat. § 44-3-801(4)(a)-(b); see also excerpted portion of the Act at Section II.D, supra.

       1. Plaintiff’s claim is untimely and must be dismissed.
           Colo. Rev. Stat. § 44-3-801(4)(a)(II) requires a plaintiff to bring her claim within one year

   from when the alcohol was served. Id.; see also Estate of Stevenson v. Hollywood Bar, 832 P.2d

   718 (Colo. 1992) (one-year statute of limitation period within which to file a claim under this

   section is not unreasonably limited in duration). Here, Plaintiff alleges she consumed alcohol “on

                                                     27
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 28 of 31




   or about the evening of July 7 and early morning of July 8, 2017.” (SAC at ¶¶ 27, 30, 34.) Plaintiff

   did not file her Original Complaint until March 13, 2019 -- more than one year and eight months

   later. (See generally SAC). Therefore, Plaintiff’s Dram Shop claim is untimely and must be

   dismissed. Boyer v. Cordant Technologies, 316 F.3d 1137, 1140 (10th Cir. 2003); Aldrich v.

   McCulloch Props., Inc., 627 F.2d 1036, 1041 n. 4 (10th Cir. 1980) (“While the statute of limitations

   is an affirmative defense, when the dates given in the complaint make clear that the right sued

   upon has been extinguished, the plaintiff has the burden of establishing a factual basis for tolling.”).

           2. Plaintiff does not have standing under the Act.

           Colo. Rev. Stat. § 44-3-801 (4)(b) provides, “[n]o civil action may be brought pursuant to

   this subsection (4) by the person to whom the alcohol beverage was served or by his or her estate,

   legal guardian, or dependent.” Here, Plaintiff brings a claim based on the alcoholic beverage she

   voluntarily consumed. (SAC ¶¶ 29-31, 34.) By the plain language of the Act, Plaintiff’s claim

   must be dismissed because Plaintiff is the person who consumed the alcohol

           3. Ms. Sanchez did not provide or exercise control over the alcohol Plaintiff consumed.

           Plaintiff’s bare allegation Ms. Sanchez “and Defendant Velazquez knowingly served

   alcoholic beverages to persons under the age of twenty-one and/or knowingly provided persons

   under the age of twenty-one a place to consume alcoholic beverages,” (SAC at ¶ 268), is

   insufficient to state a claim under the Act as a matter of law. Importantly, Plaintiff had possession

   of the alcohol before they arrived at Ms. Velasquez’ home. (Id. at ¶ 30.)

           Plaintiff must demonstrate actual knowledge of the defendant, not mere constructive

   knowledge. Przekurat v. Torres, 428 P.3d 512, 514 (Colo. App. 2018). Even if actual knowledge

   were established, Plaintiff would also have to demonstrate Ms. Sanchez bought or exercised


                                                     28
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 29 of 31




   control over the alcohol. Forrest v. Lorrigan, 833 P.2d 873, 875 (Colo. App. 1992). In Forrest, the

   Colorado Court of Appeals affirmed summary judgment for a parent who provided a venue for

   teenagers to consume alcohol. Id. at 875. The court held:

                  as a matter of law, the defendants’ acts were not sufficient to
                  constitute willful and knowing service to minors. Accordingly, we
                  hold that the statutory requirement of willfully and knowingly
                  serving is met only when a social host has control over or takes an
                  active part in supplying a minor with alcohol, and that providing a
                  home at which alcohol is consumed by minors, without more, does
                  not create liability under our statutes.

   Id. (emphasis added). Although Forrest was decided under an earlier version of the statute the

   reasoning still applies. Further, Plaintiff makes no specific allegations concerning the

   circumstances under which Ms. Sanchez is alleged to have given Plaintiff, D.L. or Z.L. alcohol or

   in what quantities; and her bare assertion that Ms. Sanchez knowingly served Plaintiff alcohol is

   not sufficient to state a claim. Her allegations thus fail as a matter of law. Iqbal, 556 U.S. at 678

   (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

   statements, do not suffice”). For the foregoing reasons, this Claim must be dismissed.

           IV.    A Trinity Hearing May Be Necessary to Determine Whether Ms. Sanchez
                  Acted Willfully and Wantonly

           To overcome Ms. Sanchez’ immunity under the CGIA, Plaintiff must demonstrate Ms.

   Sanchez acted in a willful and wanton manner and thereby caused Plaintiff’s injuries. Where there

   are disputed factual issues underlying the question of whether a defendant acted in a willful and

   wanton manner, the Court should conduct a Trinity hearing to determine whether it has subject

   matter jurisdiction. Fogg v. Macaluso, 892 P.2d 271, 276 (Colo. 1995); Trinity, 848 P.2d at 924.

   Trinity hearings “include all issues of immunity, including facts not directly disputed by the

   parties.” City & Cnty. of Denver v. Dennis ex rel. Heyboer, 418 P.3d 489, (Colo. 2018); but see

                                                    29
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 30 of 31




   Medina, 35 P.3d at 452 (“[I]f all relevant evidence is presented to the trial court, and the underlying

   facts are undisputed, the trial court may decide the jurisdictional issue as a matter of law. . . .”).

           Here, if the Court determines Plaintiff’s allegations of willful and wanton conduct are

   insufficient, Plaintiff’s Fourth, Fifth, Sixth, Seventh, and Fifteenth Causes of Action against Ms.

   Sanchez must be dismissed as a matter of law. If, however, the Court concludes the facts

   underlying Plaintiff’s allegations of willful and wanton conduct are sufficient to maintain her

   claims, Ms. Sanchez requests the Court conduct a Trinity hearing to evaluate the facts and

   determine whether Ms. Sanchez acted in a willful and wanton manner. Trinity, 848 P.2d at 924;

   Carricato, 413 P.3d at 1286.

           V. INCORPORATION OF OTHER DEFENDANTS’ ARGUMENTS
           Pursuant to Fed. R. Civ. P. 10(c), Ms. Sanchez incorporates by reference all the applicable

   arguments and authorities contained in the pleadings filed by the other Defendants in this matter.

                                              CONCLUSION

           Based on the foregoing arguments and authorities, Ms. Sanchez respectfully requests this

   Court dismiss all of Plaintiffs’ claims against her in their entirety with prejudice and enter all other

   and further relief as this Court deems just and appropriate.

           Respectfully submitted this 27th day of June 2019.

                                                    s/ Aaron J. Thompson
                                                   Aaron J. Thompson, Esq.
                                                   Gillian Dale, Esq.
                                                   HALL & EVANS LLC
                                                   1001 17th Street Suite 300
                                                   Denver, CO 80202
                                                   Tel: 303-628-3300; Fax: 303-628-3368
                                                   thompsona@hallevans.com; daleg@hallevans.com
                                                   ATTORNEYS FOR DEFENDANT
                                                   TRISH SANCHEZ

                                                     30
   4190836.1
Case 1:19-cv-00746-DDD-KMT Document 51 Filed 06/27/19 USDC Colorado Page 31 of 31




                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 27th day of June 2019, I electronically filed the

   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

   such filing to the following, and via U.S. Mail as indicated below:

               Michael J. Mirabella, Esq.               D. L.              (Via U.S. Mail)
               mmirabella@ckbrlaw.com                   16852 CR 18.8
               [Attorney for Plaintiff]                 P.O. Box 65
                                                        Weston, CO 81091
               Andrew T. Miltenberg, Esq.               [Pro Se Defendant]
               Gabrielle M. Vinci, Esq.
               amiltenberg@nmllplaw.com                 Z.L.                 (Via U.S. Mail)
               gvinci@nmllplaw.com                      20977 State Highway 12
               [Attorneys for Plaintiff]                Weston, CO 81091
                                                        [Pro Se Defendant]
               Elizabeth S. Francis, Esq.
               Mary G. Whalen, Esq.                     Debra Velasquez        (Via U.S. Mail)
               gwhalen@celaw.com                        P.O. Box65
               efrancis@celaw.com                       Weston, CO 81091
               [Attorneys for Defendants Primero        [Pro Se Defendant]
               Reorganized School Dist. RE-2;
               Board of Education of the Primero
               Sch. Dist.; William Naccarato]

                                                        s/ Marlene Wilson, Legal Assistant to
                                                        Aaron J. Thompson, Esq.
                                                        Gillian Dale, Esq.
                                                        of HALL & EVANS, L.L.C.
                                                        1001 17th Street, Suite 300
                                                        Denver, CO 80202
                                                        Phone: (303) 628-3300
                                                        Fax: (303) 628-3368
                                                        thompsona@hallevans.com
                                                        daleg@hallevans.com
                                                        ATTORNEYS FOR DEFENDANT
                                                        TRISH SANCHEZ




                                                   31
   4190836.1
